Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office action is in response to amendments filed April 20, 2022, wherein claims 1 and 10 were amended and claims 26-27 were added.  The claim objection made in the previous Office action has been withdrawn.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 15-16, 19, 22-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasper, et al. (US 2014/0215751, “Kasper”), of record.  

Regarding claim 1, Kasper discloses a surface cleaning apparatus (Fig 7, below) comprising:
(a) an air flow passage extending from a dirty air inlet to a clean air outlet (Fig 7, from outside of 46 to 58); 
(b) a cyclone chamber 38 positioned in the air flow passage, the cyclone chamber having a longitudinal axis defining a longitudinal direction (generally vertical, Fig 7), an air inlet 46 at a cyclone air inlet end (upper end) of the cyclone chamber, an opposed end (lower end of cyclone chamber) longitudinally spaced from the air inlet end and a cyclone air outlet comprising a cyclone chamber outlet port (port at upper end of 60 along x-axis, Fig 7), the cyclone having a direction of rotation of air in the cyclone chamber (as indicated by arrows, Fig 7, below); 
(c) a physical filtration member 60 positioned in the cyclone chamber upstream from the cyclone chamber outlet port (Fig 7), the physical filtration member having a longitudinal axis (along x-axis), an outer wall wherein at least a portion of the outer wall is porous (via openings 62, [0033]), and a plurality of ribs 70 spaced around the outer wall, the ribs having a radial inner side, a radial outer side, an upstream side based on the direction of rotation, a downstream side based on the direction of rotation (Fig 7) and first and second longitudinally spaced apart ends (upper and lower ends of 70, respectively), wherein when the surface cleaning apparatus is in use to clean a surface the radial outer side is positioned radially outwardly of the outer wall (Fig 7, understanding that cleaning the tines would be a step in regular use of the device, i.e. part of the device being “in use,” examiner indicating a particular definition of “in use” has not been recited in the claims), and 
(d) a suction motor positioned in the air flow passage downstream from the cyclone chamber [0028].
                              
    PNG
    media_image1.png
    831
    541
    media_image1.png
    Greyscale


Regarding claims 13, 15-16, 19, 22-23, and 26, Kasper discloses the limitations of claim 1, as described above, and further discloses:
wherein the first (upper) end of the ribs is positioned closer to inlet end and second (lower) end of the ribs is positioned closer to the opposed end (Fig 7), 
wherein the at least a portion of the outer wall that is porous comprises a screen (arcuate outer wall surface with apertures defines a screen), 
wherein the outer wall comprises a screen 
(arcuate outer wall surface with apertures defines a screen), 
wherein the physical filtration member extends from the cyclone air inlet end of the cyclone chamber towards the opposed end of the cyclone chamber (Fig 7), 
wherein the radial inner side of the ribs is positioned outwardly from the outer wall (Fig 7), 
wherein the radial inner side of the ribs is spaced from and faces the outer wall (Fig 7), and
wherein, when the surface cleaning apparatus is in use to clean a surface, the ribs extend outwardly from the outer wall (Fig 7, interpreting “in use” under broadest reasonable interpretation, as described above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10, 11, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper, as applied to claim 19 (regarding claim 20).

Regarding claims 10-11, Kasper discloses the limitations of the claims as described above in the rejection of claim 1, and further discloses wherein the ribs are retractable (can retract upward or downward), but Kasper does not explicitly disclose wherein the ribs are moveable outwardly with respect to the outer wall.  However, Kasper discloses that the ribs or narrow tines 70 “are preferably molded out of a thermoplastic material” [0075], which a skilled artisan would find obvious to be flexible and capable of being moved outwardly by a pulling force applied by a user, for example.  

Regarding claim 20, Kasper discloses the limitations of claim 19, as described above, but does not explicitly disclose wherein the opposed end is openable.  However, in a separate embodiment, Kasper teaches providing an openable end for emptying the dirt and debris from the device [0040].   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Kasper, as modified, by incorporating the openable end of the device to permit cleaning of the unit, as need.  

Regarding claim 27, Kasper discloses the limitations of the claim as described above in the rejection of claim 1, but Kasper does not explicitly disclose wherein the ribs are moveable between a radially expanded position and a radially retracted position.  However, Kasper discloses that the ribs or narrow tines 70 “are preferably molded out of a thermoplastic material” [0075], which a skilled artisan would find obvious to be flexible and capable of being moved between radially expanded and radially retracted positions by a user applying a pulling or pushing force, for example.  







Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper, as applied to claim 1, and further in view of Walker, et al. (US 7,370,387, hereinafter “Walker”), of record.  

Regarding claims 17-18, Kasper discloses the limitations of claim 1, as described above, and further discloses wherein the ribs are provided on the physical filtration member (ribs are on the filtration member via intermediate components) and that the cyclone air outlet comprises the physical filtration member 60 (Fig 7), but Kasper does not explicitly disclose wherein the physical filtration member comprises a conical section and the ribs are provided on the conical section.   
Walker (Figs 2-4) is also concerned with a surface cleaning apparatus incorporating cyclonic separation and a central filter element 50, and Walker teaches the advantage of providing a conical-shaped filter element: 
The frusto-conical shape of filter 50 helps to separate out different sizes of dirt particle from the dirty air at different locations along the central axis of the filter, which in turn helps to prevent the filter pores 56 from becoming blocked (col 9, lines 7-11).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the filter structure of Kasper by incorporating the conical-shaped filter of Walker (in place of the cylindrically-shaped filter) to provide for improved separation of the dust-laden air along a length of the filter, helping to prevent the apertures of the filter screen from becoming clogged, as taught by Walker.  Minimizing filter blockage would provide for longer filter life (before a required cleaning) and increased airflow and suction, thereby improving performance.  The modified device of Kasper would define a conical filtration member with ribs provided thereon.  


Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. Specifically, the claims do not particularly set the metes and bounds of the term “in use.”  Examiner finds cleaning the tines as part of regular use of the device.  Additionally, Examiner finds the plastic tines moveable radially inwardly and outwardly, as described above.  

Allowable Subject Matter
Examiner indicates that claims 1, 10, and 27 would be allowable if amended to additionally recite that the ribs are radially slidable between a radially outward expanded position and a radially inward retracted position.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723